Citation Nr: 0103481	
Decision Date: 02/05/01    Archive Date: 02/14/01

DOCKET NO.  97-13 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
psychiatric disorder to include major depression, dysthymic 
disorder and avoidant personality disorder.

2.  Whether the veteran has submitted new and material 
evidence sufficient to reopen a claim for service connection 
for bilateral pes planus.

3.  Entitlement to an increased rating for chondromalacia of 
the right knee, currently evaluated as 10 percent disabling.  

4.  Entitlement to an increased rating for chondromalacia of 
the left knee, currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.D. Jackson, Counsel


INTRODUCTION

The veteran had active duty from April 1976 to July 1976.  
This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the No. Little 
Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The issues of entitlement to service connection for a chronic 
acquired psychiatric disorder to include major depression, 
dysthymic disorder and avoidant personality disorder, and 
entitlement to service connection for bilateral pes planus 
are remanded to the RO, as discussed below.


FINDINGS OF FACT

1.  In March 1983, the RO denied service connection for pes 
planus.

2.  The additional evidence received since the RO's March 
1983 decision includes new medical records which, when viewed 
in context with all the evidence, both new and old, bear 
directly and substantially upon the matter at issue, and are 
not cumulative or redundant.  

3.  The chondromalacia of the right knee disability is 
manifested primarily by subjective complaints of pain, 
tenderness, slight limitation of motion, crepitance; without 
evidence of swelling, ligamentous laxity, soft tissue 
abnormalities or other findings productive of moderate 
disability.

4.  The chondromalacia of the left knee is manifested 
primarily by subjective complaints of pain, tenderness, 
slight limitation of motion; without evidence of crepitance, 
swelling, ligamentous laxity, soft tissue abnormalities or 
other findings productive of moderate disability.


CONCLUSIONS OF LAW

1.  The additional evidence received since the RO's March 
1983 denial of entitlement to service connection for pes 
planus constitutes new and material evidence sufficient to 
reopen the appellant's claim for service connection.  
38 U.S.C.A. §§ 5107, 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.104, 3.156 (1999).

2.  The criteria for an increased evaluation for 
chondromalacia of the right knee are not met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.40, Part 4, 
Diagnostic Code 5257 (1999).

3.  The criteria for an increased evaluation for 
chondromalacia of the left knee are not met.  38 U.S.C.A. § 
1155 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.40, Part 4, 
Diagnostic Code 5257 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Reopening a Claim for Service Connection

The veteran argues that the evidence presented in support of 
reopening his claim for service connection for pes planus is 
not only new and material, but also is sufficient to grant 
service connection, particularly when that evidence is 
considered in light of the entire record.  He claims that he 
developed pes planus that had its onset during military 
service.  

In March 1983, the RO denied service connection for pes 
planus.  The RO noted that pes planus pre-existed service and 
was not aggravated during military service.  The appellant 
was so notified later that month.  As such, the veteran's 
claim may only be reopened and considered on the merits if 
new and material evidence has been submitted.  See 38 
U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. § 3.156(a).  Barnett v. 
Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).

Under VAOPGCPREC 5-92 (O.G.C. Prec. 5-92), the Board has the 
authority to determine on a de novo basis whether a claim had 
been properly reopened.  The Board will determine whether new 
and material evidence has been received with respect to this 
claim.

The issue of whether evidence is "new and material" is 
analyzed under 38 C.F.R. § 3.156(a), and requires a three-
step test.  The first step requires determining whether the 
newly presented evidence "bears directly and substantially 
upon the specific matter under consideration," i.e., whether 
it is probative of the issue at hand.  Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).  Evidence is probative when it "tend[s] 
to prove, or actually prov[es] an issue."  Routen v. Brown, 
10 Vet. App. 183, 186 (1997), citing Black's Law Dictionary 
1203 (6th ed. 1990).  Secondly, the evidence must be shown to 
be actually "new," that is, not of record when the last final 
decision denying the claim was made.  See Evans, 9 Vet. App. 
at 283; Struck v. Brown, 9 Vet. App. 145, 151 (1996).  The 
final question is whether the evidence "is so significant 
that it must be considered in order to fairly decide the 
merits of the claim."  Hodge v. West, 155 F.3d 1356, 1359 
(Fed. Cir., 1998), citing 38 C.F.R. § 3.156(a).  This need 
not mean that the evidence warrants a revision of the prior 
determination, but is intended to ensure the Board has all 
potentially relevant evidence before it.  See Hodge, 155 F.3d 
at 1363, citing "Adjudication; Pensions, Compensation, 
Dependency: New and Material Evidence; Standard Definition," 
55 Fed. Reg. 19089 (1990).  New evidence will be presumed 
credible at this point solely for the purpose of determining 
whether a claim should be reopened.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  If all three tests are satisfied, 
the claim must be reopened.

The March 1983 decision is the last final decision on the 
issue of service connection for pes planus.  Therefore, the 
Board shall review the evidence of record at the time of, and 
evidence submitted since, that decision.  

The evidence previously considered by the RO included the 
veteran's service records and a post service VA examination 
report.  The service medical records showed that in June 
1976, the veteran received whirlpool treatment and medication 
for complaints of bilateral foot pain.  The diagnoses 
included bilateral plantar fascial strain and pes planus.  X-
ray examination revealed bilateral pes planus deformity.  VA 
examination in February 1983 revealed moderate pes planus.   

Records submitted after the March 1983 decision include 
written statements and personal testimony of the veteran, and 
copies of VA and private medical records.  

After a review of the record, the Board concludes that some 
of the new evidence submitted is also material.  Of 
particular note, is a June 1997 VA medical opinion regarding 
the etiology of pes planus.  

In my opinion [the veteran] entered the 
service with this shape of foot, or 
structure of foot that he has at the 
present time.  The degree of symptoms 
that the rigors of basic training induced 
will have to be determined on the basis 
of the records presented.  

The United States Court of Appeals for the Federal Circuit 
indicated in Hodge that under 38 C.F.R. § 3.156, new evidence 
that was unlikely to convince the Board to alter its previous 
decision could be material if that evidence "merely 
contribute[d] to a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its rating decision."  See Hodge v. West, supra.  Therefore, 
it is concluded that the veteran's claim should be reopened. 

II.  Left and right knee chondromalacia

The appellant contends that the RO should have granted higher 
ratings for his disability of the knees as his disability is 
more severely disabling than currently evaluated.  
Specifically, he claims that he has restricted knee motion 
and pain.  He claims that he has been under constant medical 
care and has been taking medication continuously for his 
disability.  

The evaluation assigned for the veteran's service-connected 
disability is established by comparing the current 
manifestations as indicated in recent medical findings with 
the criteria in the VA's Schedule for Rating Disabilities, 
38 C.F.R. Part 4.  Essentially, these evaluations are based, 
in large degree, on the impairment, which current clinical 
findings objectively show to be the result of 
service-connected disability.  The Board has reviewed the 
veteran's complete clinical history to comprehensively assess 
the level of disability during the relevant time period.  
Schrafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Based on inservice treatment, a July 1997 rating decision 
granted service connection for chondromalacia of the right 
and left knee and assigned a 10 percent rating for each knee 
under Diagnostic Code 5257, effective July 1996.  

Diagnostic Code 5257, refers to other impairment of the knee.  
Under this diagnostic code, a 10 percent disability rating 
reflects slight recurrent subluxation or lateral instability.  
Moderate recurrent subluxation or lateral instability is 
indicative of a 20 percent disability evaluation.  A 30 
percent rating is for severe impairment.  The veteran has 
been in receipt of the rating of 10 percent under this 
diagnostic code.  However, as reported below, recent 
examination reports failed to show evidence of instability or 
subluxation of the knees.

VA examination in June 1997, the veteran reported constant 
pain with weakness.  He indicated that prolonged sitting or 
standing caused pain.  He also reported incidences of falling 
due to his knees.  Examination of the right knee revealed a 
complete range of motion  from 0 to 130 degrees.  There was 
an occasional retro-patellar clicking on active and passive 
movement.  The veteran reported pain when this occurred.  The 
collateral and cruciate ligaments were stable.  The left knee 
also had complete range of motion.  There was no crepitation.  
The collateral and cruciate ligaments were stable.  There was 
no evidence of effusion or locking of either knee.  X-ray 
examination failed to reveal evidence of intra-articular 
pathological process or chondromalacia.  

VA outpatient records dated between 1996 and 1999 show that 
the veteran was seen on numerous occasions for knee pain.  
There was no pathology found on physical and X-ray 
examination in August 1998.   

A VA examination report dated in September 1999 shows that 
the veteran reported swelling and constant knee pain.  He 
wore flexible kneepads.  He indicated that his kneecaps would 
slip out of place.  On examination, there was tenderness 
noted on palpation of both knees.  There was no effusion.  
The right knee range of motion was 0 to 100 degrees and the 
left knee was 0 to 110 degrees.  The examiner stated that for 
each knee, flexion ended because of pain.  There was no 
subluxation or ligament laxity in either knee.  

Although there is no evidence of instability, the Board is 
allowed to examine other disabilities arising from this 
disability.  Except as otherwise provided in the rating 
schedule, all disabilities, including those arising from a 
single entity, are to be rated separately, and then all 
ratings are to be combined pursuant to 38 C.F.R. § 4.25.  One 
exception to this general rule, however, is the anti-
pyramiding provision of 38 C.F.R. § 4.14, which states that 
evaluation of the "same disability" or the "same 
manifestation" under various diagnoses is to be avoided.  In 
Esteban v. Brown, 6 Vet. App. 259 (1994), the Court held that 
the disability in that case - scarring - warranted 10 percent 
evaluations under three separate diagnostic codes, none of 
which provided that a veteran may not be rated separately for 
the described conditions.  Therefore, the conditions were to 
be rated separately under 38 C.F.R. § 4.25 unless they 
constituted the "same disability" or the "same 
manifestation" under 38 C.F.R. § 4.14.  Esteban, at 261.  
The critical element cited was "that none of the 
symptomatology for any one of those three conditions [was] 
duplicative of or overlapping with the symptomatology of the 
other two conditions."  Id., at 262.  Although the veteran 
is not service connected for arthritis, a precedent opinion 
of the VA General Counsel, VAOPGCPREC 23-97 (7/1/97), held 
that a claimant who has arthritis and instability of the knee 
may be rated separately under Diagnostic Codes 5003 and 5257, 
citing Esteban.   

Thus, in addition to considering whether increased 
evaluations are warranted for the veteran's bilateral knee 
under Diagnostic Code 5257, the Board will also analyze 
whether compensable evaluations are warranted for any other 
manifestations that may be rated under Diagnostic Codes 5256, 
5258, 5259, 5260, 5261, 5262, and 5263.  Not all of these 
diagnostic codes are appropriate for application in this 
case.  The veteran's bilateral knee disability cannot be 
rated under Diagnostic Code 5256, as there is no evidence of 
ankylosis.  Ankylosis is defined as immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).  

A separate 10 percent rating is not warranted under 
Diagnostic Code 5259, as there is no evidence of removal of 
the meniscus.  Diagnostic Code 5262, for impairment of the 
tibia and fibula, and Diagnostic Code 5263, for genu 
recurvatum, are not applicable because it is neither 
contended nor shown by the evidence of record that any such 
manifestations are related to the service-connected knee 
disability at issue.  He cannot be rated under Diagnostic 
Code 5258, as his disability does not involve dislocated 
semilunar cartilage, or "locking."

For limitation of motion of the leg, Diagnostic Code 5260 
provides a 10 percent rating where flexion is limited to 45 
degrees, 20 percent when limited to 30 degrees, and 30 
percent when limited to 15 degrees.  Diagnostic Code 5261 
provides a 10 percent rating where extension of the leg is 
limited to 10 degrees, 20 percent where limited to 15 
degrees, 30 percent when limited to 20 degrees and 40 percent 
when limited to 30 degrees.  The normal range of motion of 
the knee is 0 (zero) degrees of extension to 140 degrees of 
flexion.  38 C.F.R. Part 4, Plate II.  The most recent 
examination report shows that he was able to flex the right 
knee to 100 degrees and the left knee to 110 degrees and 
extension was to 0 degrees.  Therefore, the limitations of 
flexion and extension reported in recent examination and 
treatment records would be noncompensable under DC 5260 and 
DC 5261.

In this instant case, the veteran is in receipt of a 10 
percent rating for each knee and evidently the RO decided 
that the veteran's disability equates to "slight" 
disability under 5257.  This diagnostic code is not 
predicated on loss of range of motion, and thus §§ 4.40 and 
4.45, with respect to pain, do not apply.  Instead, DC 5257 
provides that recurrent subluxation or lateral instability is 
ratable at 10 percent when "slight," thus providing a minimum 
10 percent rating for this condition.  In this case, there is 
no evidence of instability or subluxation; however, the Board 
is not free to ignore the effects of pain caused by the 
veteran's bilateral knee disability.  The functional 
limitations due to pain must be accounted for in the 
disability evaluation.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The Board has considered DeLuca and 38 C.F.R. §§ 4.10, 4.14, 
4.40, and 4.45, in reaching its conclusion in this case.  The 
veteran is competent to report pain in his knees.  However, 
these complaints of pain do not exceed the criteria for the 
current 10 percent ratings.  He has not identified 
instability or any functional limitation that would warrant a 
higher rating under any applicable rating criteria.  The 
record does not show that the veteran experiences 
incoordination, weakened movement, or excess fatigability due 
to his bilateral knee disability.  At the most recent VA 
examination, there was no evidence of joint swelling, 
redness, tenderness or inflammation.  Although the veteran 
reported that he experienced swelling, the medical evidence 
does not confirm this.  The record does not reflect that the 
veteran has alleged or shown evidence of deformity or atrophy 
of disuse as a result of his bilateral knee disabilities.  
While the veteran has reported significant residuals, 
examination has not revealed edema, swelling, acute heat or 
other physical findings indicative of significant residuals.  

Taking into consideration the veteran's statements regarding 
pain and functional loss, I find that this bilateral 
disability equates to slight disability.  These findings do 
not approximate any applicable criteria for a higher rating.  
38 C.F.R. § 4.7.  Consequently, the preponderance of evidence 
is against the claims for higher ratings.  38 U.S.C.A. 
§ 5107(b).

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  Bagwell at 
339.  

Consequently, the Board will consider whether the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations have been considered, whether or not they 
were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589, 593 (1991).  In this case, the 
evidence does not suggest that either of the veteran's 
disability produces such an exceptional or unusual disability 
picture as to render impractical the applicability of the 
regular schedular standard, thereby warranting the assignment 
of an extraschedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  This case does not present factors such as 
frequent periods of hospitalization or marked interference 
with employment.  

In regards to industrial impairment, the veteran reported at 
the June 1997 VA examination that he last worked at a 
cafeteria.  However, he is now unemployed.  Although the 
veteran claims that his unemployment was due to his knees, it 
is not shown that his bilateral knee disability standing 
alone would prohibit him from working, especially in light of 
the fact that the veteran has nearly full range of motion of 
the knees and there were no neurological or other factors 
affecting the knees.  As noted above, the veteran is 
compensated at 10 percent for each knee disability.  
Moreover, the veteran has not produced objective evidence 
that would indicate that his service-connected disabilities 
interfered with his employment to such an extent that he is 
entitled to extraschedular consideration.  

Moreover, a review of the claims file does not show that 
these service-connected disorders have resulted in 
hospitalization.  He has not been hospitalized or received 
extensive treatment for his disabilities.  There were no 
other symptoms reported that could be considered disabling.  
Neither his statements nor the medical records indicate that 
the veteran's disabilities warrant the assignment of 
extraschedular evaluations.


ORDER

The claim for entitlement to service connection for pes 
planus is reopened.  To this extent only, the appeal is 
granted.

Entitlement to an increased rating for chondromalacia of the 
right knee is denied.  

Entitlement to an increased rating for chondromalacia of the 
left knee is denied.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

Concerning the claims for service 
connection for a chronic acquired 
psychiatric disorder and for bilateral pes 
planus, the RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARY GALLAGHER
	Veterans Law Judge
	Board of Veterans' Appeals



 

